  Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 1 of 9                                                                     PageID #: 5




    MARK F. GALLAGHER   6016
    Law Office of Mark Gallagher                                                                                              Electronically Filed
    66 Kaiholu Place                                                                                                          FIRST CIRCUIT
    Kailua, Hawaii 96734                                                                                                      1CCV-XX-XXXXXXX
    Telephone: 535-1500                                                                                                       15-SEP-2020
    Fax: (888) 806-1531                                                                                                       12:47 PM
     Attorney for Plaintiff

                                IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                                             STATE OF HAWAII


     EARL HUNTER-REGINELLI                                                          CIVIL NO.
                                                                                    (Other Non-Motor Vehicle Tort)
                                        Plaintiff,
                                                                                    COMPLAINT; SUMMONS
                 VS.


     SAFEWAY, INC.; JOHN DOES 1-10;
     JANE DOES 1-10; DOE
     CORPORATIONS 1-10; DOE
     PARTNERSHIPS 1-10; DOE NON-
     PROFIT ENTITIES 1-10; and DOE
     GOVERNMENTAL ENTITIES 1-10,

                                        Defendants.




                                                                     COMPLAINT


                           Plaintiff Earl Hunter-Reginelli alleges and avers as

    follows:

                                                                       COUNT I

                            1.         At all times relevant herein, Plaintiff Earl

     Hunter-Reginelli was and is a resident of the City and County. of

     Honolulu, State of Hawaii.

I do hereby certify that the foregoing is a full, true and correct copy of the official court record of the Courts of the State of Hawai i.
Dated at: Honolulu, Hawari 15-SEI2-2020,/s/ Lori Ann Okita, Clerk of the First Judicial Circuit, State of Hawai i

                                                                 EXHIBIT A
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 2 of 9   PageID #: 6



             2.   At all times relevant herein, Defendant Safeway,

 Inc. was and is a foreign for profit corporation doing business

 in the City and County of Honolulu, State of Hawaii.

          ' 3.    Defendants JOHN DOES 1-10, JANE DOES 1-10, DOE

 CORPORATIONS 1-10, DOE PARTNERSHIPS 1-10, DOE NON-PROFIT

 ENTITIES 1-10, and DOE GOVERNMENTAL ENTITIES 1-10 (hereinafter

 referred to as "Doe Defendants") are persons, corporations,

 partnerships, business entities, non-profit entities, and/or

 governmental entities who acted in a negligent, wrongful or

 tortious manner which proximately caused or contributed to .

 injuries and damages sustained by Plaintiff.          Plaintiff has been

 unable to ascertain the names and identities of the above-named

 Doe Defendants from the investigation that has been conducted to

 date.   Accordingly, Plaintiff has sued the unidentified Doe

 Defendants herein with fictitious names pursuant to Rule 17(d)

 of the Hawaii Rules of Civil Procedure, and Plaintiff will

 substitute the true names, identities, capacities, acts and/or

 omissions of the Doe Defendants when the same are ascertained.

             4.    All of the acts and occurrences alleged herein

 took place within the City and County of Honolulu, State of

 Hawaii.     Therefore, this matter is properly before this Court.

             5.    On or about November 9, 2018, Plaintiff Hunter-

 Reginelli was a customer at the Safeway grocery store operated



                                       2
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 3 of 9   PageID #: 7



 by Defendant at 200 Hamakua Drive, Kailua, Hawaii (subject

 property).

             6.     At that time, Defendant Safeway owned, managed,

 designed, controlled, maintained and/or exercised supervision,

 charge and control over the subject property.

             7.     On November 9, 2018, Plaintiff Hunter-Reginelli

 was walking in a main aisle way of the store.

             8.     While unknown to Plaintiff Hunter-Reginelli,

 there was water and/or another liquid on the floor which created

 a dangerous and slippery condition. Plaintiff Hunter-Reginelli

 stepped into this substance and slipped and fell to the floor.

             9.     There were no warning signs or cones in the area

 where Plaintiff slipped and fell.

             10.    Defendant Safeway knew' or should have known of

 this condition and that it posed an unreasonable risk of harm.

             11.    Defendant Safeway was negligent in failing to

 properly maintain, repair and keep the subject property safe.

             12.    The area where Plaintiff Hunter-Reginelli fell

 posed an unreasonable risk of harm to expected users of the

 premises.

              13.   There were insufficient or no warnings as to the

 dangers presented by these conditions and Defendant Safeway was




                                       3
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 4 of 9   PageID #: 8



 negligent in failing to properly warn users of the dangers of

 which it knew or reasonably should have known.

             14.   Defendant Safeway was otherwise negligent in the

 ownership, design, control, maintenance, supervision, charge and

 control of the subject property.

             15.   As a direct and proximate result of the

 negligence of Defendant Safeway, Plaintiff Hunter-Reginelli has

 suffered severe and permanent injuries, has incurred medical and

 rehabilitative expenses, has suffered mental and emotional

 distress and has lost income and/or earning capacity.

                                  COUNT II

             16.   Plaintiff realleges and incorporates by reference

 the foregoing allegations.

             17.   Doe Defendants are persons or entities whose

 wrongful actsand/or omissions in some way proximately caused or

 contributed to Plaintiff's injuries in ways presently unknown to

 Plaintiff. .

             18.   Doe Defendants are vicariously liable for the

 negligence of their agents and/or employees through the doctrine

 of respondeat superior.

             WHEREFORE, Plaintiff demands judgment against

 Defendants, jointly and severally, for general and special

 damages in amounts that will be proven at trial, and for his



                                       4
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 5 of 9   PageID #: 9



 costs, interest from the date of the incident, reasonable

 attorney's fees, and such other relief as the Court deems just

 and proper.    Plaintiff contends that the amount of his damages

 as alleged herein falls within the jurisdictional requirements

 of this Court.

 DATED:   Honolulu, Hawaii, September 15, 2020.




                                            /s/ Mark F. Gallagher
                                           MARK F. GALLAGHER
                                           Attorney for Plaintiff




                                       5
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 6 of 9   PageID #: 10



  MARK F. GALLAGHER   6016
  Law Office of Mark Gallagher
  66 Kaiholu Place
  Kailua, Hawaii 96734
  Telephone: 535-1500
  Fax: (888) 806-1531

  Attorney for Plaintiff




                   IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                  STATE OF HAWAII

  EARL HUNTER-REGINELLI                       CIVIL NO.
                                              (Non-Motor Vehicle Tort)
                    Plaintiff,

        VS.                             SUMMONS

  SAFEWAY, INC.; JOHN DOES 1-10;
  JANE DOES 1-10; DOE
  CORPORATIONS 1-10; DOE
  PARTNERSHIPS 1-10; DOE NON-
  PROFIT ENTITIES 1-10; and DOE
  GOVERNMENTAL ENTITIES 1-10,

                    Defendants.




                                    SUMMONS


  STATE OF HAWAII

  To the above-named Defendant:

              You are hereby summoned and required to file with the

  court and serve upon THE LAW OFFICE OF MARK GALLAGHER,

  Plaintiff's attorney, whose address is 66 Kaiholu Place, Kailua,



                                        6
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 7 of 9   PageID #: 11




 Hawaii 96734, an answer to the Complaint which is herewith

 served upon you, within twenty (20) days after service of this

 Summons upon you, exclusive of the day of service.           If you fail

 to do so, judgment by default will be taken against you for the

 relief demanded in the Complaint.

             This summons shall not be personally delivered between

 10:00 p.m. and 6:00 a.m. on premises not open to the general

 public, unless a judge of the above-entitled court permits, in

 writing on this summons, personal delivery during those hours.

             A failure to obey this summons may result in an entry

 of default and default judgment against the disobeying person or

 party.

             DATED:   Honolulu, Hawaii,




                                    Clerk of the above-entitled court




             In accordance with the Americans with
             Disabilities Act, and other applicable state
             and federal laws, if you require a
             reasonable accommodation for a disability,
             please contact the ADA Coordinator at the
             First Circuit Court Administration Office at
             PHONE NO. 539-4333, FAX 539-4322, or TTY
             539-4853, at least ten (10) working days
             prior to your hearing or appointment date.




                                       7
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 8 of 9   PageID #: 12



 MARK F. GALLAGHER   6016
 Law Office of Mark Gallagher
 66 Kaiholu Place                                              Electronically Filed
 Kailua, Hawaii 96734                                          FIRST CIRCUIT
 Telephone: 535-1500                                           1CCV-XX-XXXXXXX
 Fax: (888) 806-1531                                           16-SEP-2020
                                                               07:30 AM
 Attorney for Plaintiff




                  IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                 STATE OF HAWAII

  EARL HUNTER-REGINELLI                      CIVIL NO.
                                             (Non-Motor Vehicle Tort)
                   Plaintiff,

       VS.                             SUMMONS

  SAFEWAY, INC.; JOHN DOES 1-10;
  JANE DOES 1-10; DOE
  CORPORATIONS 1-10; DOE
  PARTNERSHIPS 1-10; DOE NON-
  PROFIT ENTITIES 1-10; and DOE
  GOVERNMENTAL ENTITIES 1-10,

                   Defendants.




                                   SUMMONS


 STATE OF HAWAII

 To the above-named Defendant:

             You are hereby summoned and required to file with the

 court and serve upon THE LAW OFFICE OF MARK GALLAGHER,

 Plaintiff's attorney, whose address is 66 Kaiholu Place, Kailua,



                                       6
Case 1:20-cv-00452-JAO-KJM Document 1-1 Filed 10/21/20 Page 9 of 9   PageID #: 13



 Hawaii 96734, an answer to the Complaint which is herewith

 served upon you, within twenty (20) days after service of this

 Summons upon you, exclusive of the day of service.           If you fail

 to do so, judgment by default will be taken against you for the

 relief demanded in the Complaint.

             This summons shall not be personally delivered between

 10:00 p.m. and 6:00 a.m. on premises not open to the general

 public, unless a judge of the above-entitled court permits, in

 writing on this summons, personal delivery during those hours.

             A failure to obey this summons may result in an entry

 of default and default judgment against the disobeying person or

 party.
                                              9/16/2020
             DATED:   Honolulu, Hawaii,


                                     /S/ P. NAKAMOTO


                                    Clerk of the above-entitled court




             In accordance with the Americans with
             Disabilities Act, and other applicable state
             and federal laws, if you require a
             reasonable accommodation for a disability,
             please contact the ADA Coordinator at the
             First Circuit Court Administration Office at
             PHONE NO. 539-4333, FAX 539-4322, or TTY
             539-4853, at least ten (10) working days
             prior to your hearing or appointment date.




                                       7
